    Case 1:19-cr-00209-JTN ECF No. 48 filed 01/28/20 PageID.109 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                            Case No. 1:19-CR-209

               vs.                                          Hon. Janet T. Neff
                                                            U.S. District Judge
MELVIN JAMES HARRIS,
     a/k/a “Malvin James Harris,”
     a/k/a “Doo,”
VANESSA LOUISE HUNTER, and                                  THIRD SUPERSEDING
COREY JOHN RAPHAEL,                                         INDICTMENT

                  Defendants.
_________________________________/

       The Grand Jury charges:

                                            COUNT 1
                             (Distribution of a Controlled Substance)

       On or about August 14, 2019, in Leelanau County, in the Southern Division of the Western

District of Michigan, the defendant,

                                  MELVIN JAMES HARRIS,
                           a/k/a “Malvin James Harris,” a/k/a “Doo,”

knowingly and intentionally distributed a mixture and substance containing a detectable amount

of cocaine, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1)
21 U.S.C. § 841(b)(1)(C)
    Case 1:19-cr-00209-JTN ECF No. 48 filed 01/28/20 PageID.110 Page 2 of 7



                                            COUNT 2
                      (Assaulting, Resisting, or Impeding a Federal Officer)

       On or about August 18, 2019, in Leelanau County, in the Southern Division of the Western

District of Michigan, the defendant,

                                 MELVIN JAMES HARRIS,
                          a/k/a “Malvin James Harris,” a/k/a “Doo,”

forcibly assaulted, resisted, opposed, impeded, intimidated, and interfered with R.C., a federal law

enforcement officer, while R.C. was engaged in the performance of his official duties. In so doing,

the defendant engaged in acts involving physical contact with R.C. and inflicted bodily injury on

R.C.

18 U.S.C. § 111(a)(1) and (b)




                                                 2
    Case 1:19-cr-00209-JTN ECF No. 48 filed 01/28/20 PageID.111 Page 3 of 7



                                           COUNT 3
                                       (Contempt of Court)

       Between on or about October 3, 2019, and on or about November 5, 2019, in Newaygo

County, in the Southern Division of the Western District of Michigan, and elsewhere, the

defendant,

                                 MELVIN JAMES HARRIS,
                          a/k/a “Malvin James Harris,” a/k/a “Doo,”

willfully and intentionally disobeyed a lawful order of a Court of the United States, that is, the

protective order issued by Hon. Ellen S. Carmody, United States Magistrate Judge, on September

30, 2019, in the Western District of Michigan in the case United States v. Melvin James Harris,

Case No. 1:19-CR-209. Specifically, the defendant used and disclosed, and caused and directed

others to use and disclose, data tending to reveal the identity and other personal information about

Witness 1, for a purpose other than “allowing [him] to prepare [his] defense in this case.”

18 U.S.C. § 401(3)
18 U.S.C. § 2




                                                 3
    Case 1:19-cr-00209-JTN ECF No. 48 filed 01/28/20 PageID.112 Page 4 of 7



                                          COUNT 4
                                (Conspiracy to Witness Tamper)

       Between on or about October 5, 2019, and on or about November 10, 2019, in Newaygo

County, in the Southern Division of the Western District of Michigan, and elsewhere, the

defendants,

          MELVIN JAMES HARRIS, a/k/a “Malvin James Harris,” a/k/a “Doo,”
                      VANESSA LOUISE HUNTER, and
                         COREY JOHN RAPHAEL,

conspired with each other and others known and unknown to the grand jury to knowingly use

intimidation, threaten, and corruptly persuade another person, and to attempt to do so, with intent

to influence, delay, and prevent the testimony of Witness 1 in an official proceeding, and with

intent to cause and induce Witness 1 to withhold testimony from an official proceeding. The

official proceeding in question was an official proceeding in this case (1:19-CR-209).

18 U.S.C. § 1512(k)
18 U.S.C. § 1512(b)(1) and (b)(2)(A)
18 U.S.C. § 1515(a)(1)(A)




                                                4
    Case 1:19-cr-00209-JTN ECF No. 48 filed 01/28/20 PageID.113 Page 5 of 7



                                            COUNT 5
                                       (Witness Tampering)

       Between on or about October 5, 2019, and on or about November 10, 2019, in Newaygo

County, in the Southern Division of the Western District of Michigan, and elsewhere, the

defendants,

          MELVIN JAMES HARRIS, a/k/a “Malvin James Harris,” a/k/a “Doo,”
                      VANESSA LOUISE HUNTER, and
                         COREY JOHN RAPHAEL,

knowingly used intimidation, threatened, and corruptly persuaded another person, and attempted

to do so, with intent to influence, delay, and prevent the testimony of Witness 1 in an official

proceeding and with intent to cause and induce Witness 1 to withhold testimony from an official

proceeding. Specifically, the defendants engaged in the above conduct using calls, notes, social

media messages, posts, and other Facebook activity; and the official proceeding in question was

an official proceeding in this case (1:19-CR-209).

18 U.S.C. § 1512(b)(1) and (b)(2)(A)
18 U.S.C. § 1515(a)(1)(A)
18 U.S.C. § 2




                                                5
    Case 1:19-cr-00209-JTN ECF No. 48 filed 01/28/20 PageID.114 Page 6 of 7



                                             COUNT 6
                                              (Perjury)

       On or about December 17, 2019, in Kent County, in the Southern Division of the Western

District of Michigan, the defendant,

                                   COREY JOHN RAPHAEL,

while under oath and testifying before a Grand Jury for the United States District Court for the

Western District of Michigan, knowingly made a false material declaration, in that:

       1.      At the time and place noted above, the defendant was a witness giving sworn

testimony before a Grand Jury during a criminal investigation of possible violations of federal law,

in the case of In Re: Harris. Whether the defendant had contacted others about Witness 1 was

material in the pending Grand Jury investigation.

       2.      At the time and place alleged, the defendant, appearing as a witness under oath,

knowingly made the following declarations in response to questions with respect to the matter

alleged, as follows:

       Q:      Okay. Now, did Vanessa tell you at all that you should try to contact [Witness 1]?

       A:      No, no. I didn’t contact nobody. The only ones that I had contact with was Vanessa
               and his lawyer. That’s it. No one else.

       3.      The above-noted testimony of the defendant, as he then and there well knew and

believed, was false, in that the defendant had, after communicating with Vanessa Louise Hunter,

in fact contacted a number of people and revealed to them the name of Witness 1, who Witness 1

was working with, and the methods Witness 1 was using. The defendant then reported back to

Vanessa Louise Hunter that “the word is out.”

18 U.S.C. § 1623




                                                    6
   Case 1:19-cr-00209-JTN ECF No. 48 filed 01/28/20 PageID.115 Page 7 of 7




                                      A TRUE BILL


                                      __________________________________________
                                      GRAND JURY FOREPERSON

ANDREW BYERLY BIRGE
United States Attorney

___________________________________
SEAN M. LEWIS
Assistant United States Attorney




                                        7
